DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Applicant’s amendments and arguments filed 4 November 2020 have been entered and considered.  All rejections not reiterated herein have been withdrawn.

Priority
The instant application claims priority as a CONTINUATION to the following applications: US 16/437726 filing date 6/11/19; US 16/430015 filing date 6/3/19; US 16/414213 filing date 5/16/19; US 16/402098 filing date 2/14/19; US 16/276235 filing date 2/14/19; US 15/187661 filing date 6/20/16; US 13/080616 filing date 4/5/11.  Priority to these applications as a CONTINUATION is GRANTED based on Applicant’s arguments filed 4 November 2020 showing support for the instantly claimed invention.  However, the provisional application to which the instant application claims priority as a CONTINUATION, US 61/321124 filing date 4/5/10, does not incorporate by reference US PG Pub 2008/0220434, on which Applicant relies for support for the instantly claimed invention.  As such, the instant application is considered a CONTINUATION-IN-PART of the provisional US Application 61/321124.  For the purposes of prior art, the effective filing date of the claimed invention is 5 April 2011.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 2-15, 17-20 and 22-30 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Hong et al. (US 2013/0122516 which has a priority date of 2 July 2010, but is available as prior art since effective filing date of the instant application is 5 April 2011).
Hong et al. teach a method of analyzing a target biological molecule of a tissue sample, the method comprising:
binding a plurality of probes to a tissue sample (par. 356), wherein a probe of the plurality of probes comprises an antibody that specifically binds a target protein of the 
directing radiation to the tissue sample to perturb the labeling moiety (radiation is directed to ionize a mass tag, par. 356; mass tag is an ionized metal chelate that is perturbed by ionization upon radiation, par. 246) and liberating a detection moiety from the tissue sample (detectable mass code is produced upon ionization of the mass tag precursor conjugate; metal-terhetroaryl chelate is released and is considered the detection moiety, par. 246);
performing a mass analysis of the detecting moiety (mass spectroscopic imaging, par. 359); and
determining a location of the target biological molecule in the tissue sample based on the mass analysis (analytical imaging software converts the data into a two-dimensional image, par. 360).
With respect to claims 3 and 4, Hong et al. teach the chelated metal comprising a single chelated metal ion (par. 247).
With respect to claims 5 and 6, Hong et al. teach the probe comprising multiple labeling moieties linked to the antibody (multiple mass tags attached to the antibody, par. 347), wherein each of the multiple labeling moieties comprises a chelated metal that are the same (mass tags may be a chelated metal, par. 246).
With respect to claims 8-14, Hong et al. teach the labeling moiety comprising a structure comprising 4 metal-coordinating nitrogen atoms in the form of a closed ring structure (Formula 28, par. 247) and capable of conjugating iron (par. 247).

With respect to claims 17 and 18, Hong et al. teach the probe comprises a primary antibody that binds the target biological molecule of the tissue sample and a secondary antibody linked to the labeling moiety that specifically binds to the primary antibody (par. 356) and the detection moiety liberated from a location that is proximal to the target in the sample (par. 29), wherein proximal is defined as between 10 angstroms and 5 nm, which is within the recited range of within 200 angstroms (par. 187).
With respect to claims 18-20 and 28-29, Hong et al. teach the peptide is an antibody and each of the labeling moiety, including each of the multiple labeling moieties, is linked to the antibody indirectly through a polymer linking moiety (par. 266), the target biological molecule comprising a protein (par. 356).  
With respect to claims 22-25, Hong et al. teach determining information corresponding to an abundance of the target biological molecule at different locations in the tissue sample corresponding to multiple locations of interest, wherein each target located is considered the location of interest and is less than the entire tissue sample (plurality of targets are at different locations and correspond to multiple locations of interest, par. 356), wherein the multiple locations of interest correspond to groups of cell types in the tissue sample (cancer biomarkers, par. 356).
With respect to claim 26, Hong et al. teach a FFPE tissue sample (par. 356).

With respect to claim 30, Hong et al. teach the mass analysis is a spatially resolved mass analysis of the detection moiety (par. 360).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 2-4, 7-14, 16, 19-27 and 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levy (US 2005/0196786) in view of Meares et al. (US 2005/0042695) further in view of Liu et al. (Analytical Chemistry, 2006).
Levy teaches a method of analyzing a target biological molecule of a tissue sample, the method comprising:
binding a plurality of probes to a tissue sample, wherein a probe of the plurality of probes comprises an antibody (par. 9) that specifically binds a target protein (par. 27-28) of the tissue sample and a mass tag labeling moiety linked to the antibody (par. 12, 13 and 28);
directing radiation to the tissue sample to perturb the labeling moiety, thereby liberating a detection moiety from the tissue sample (cleaving the cleavage site is performed with a light source, par. 12-13) and liberating a detection moiety from the 
performing a mass analysis of the detection moiety (subjecting the sample to MALDI TOF mass spectroscopy, par. 11-13 and 28); and
determining a location of the target biological molecule in the tissue sample based on the mass analysis (visualization of the target molecules by MALDI TOF MS, par. 28; IMS detection mechanism provides spatial resolution, par. 105).
Levy fails to teach the mass tag labeling moiety comprising a chelated metal.
Meares et al. teach a method of analyzing a target biological molecule of a tissue sample (par. 70), the method comprising: binding a plurality of probes to a tissue sample (tissue sample, par. 70; probes bind with sample, par. 38), wherein a probe of the plurality of probes comprises a labeling moiety linked to the peptide and comprising a single chelated metal ion and a structure having four metal-coordinated nitrogen atoms (plurality of tags are distinguishable from each other based on differential mass, par. 68; tags comprise a single chelated metal ion, par. 106; metal chelate has 4 nitrogen atoms which are metal-coordinating atoms, par. 108) that are capable conjugating iron (par. 117) and has a closed ring structure (par. 14 and 16); and performing MALDI-TOF analysis on the tissue sample comprising the probes, which liberates a detection moiety from the sample (par. 300), in order to detect small quantities of target biomolecules(par. 8).
Liu et al. teach that chelated metal probes, such as those taught by Meares et al., may be linked to a peptide (paragraph spanning pages 6615-6616; Fig. 1, pg. 6616) rd paragraph), in order to promote cleaner fragmentation in mass spectrometry and improved confidence level of protein identification (Abstract, pg. 6614).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute for the mass tag labeling moiety in the mass spectroscopy method taught by Levy, a chelated metal mass tag as taught by Meares et al., which is capable of attachment to a peptide as taught by Liu et al., in order to provide a simple, rapid and economical mass tagging technique (Liu, Abstract, pg. 6614).
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Levy and Liu are similarly drawn to a MALDI TOF technique involving peptide probes comprising a labeling moiety linked to the peptide and comprising a chelated metal.  Levy, Liu and Meares are similarly drawn to MALDI TOF performed on mass tags.
With respect to claim 7, Levy teaches the probe of the plurality of probes is a first probe having a first peptide and the target biological molecule is a first target biological molecule and a second peptide that specifically binds to a second target different from the first target is linked to a labeling moiety comprising a chelated metal (specific mass tags with different antibodies allow for simultaneous detection of several mass tags from the same tissue section, Levy, par. 28).  Meares et al. teach ECAT reagents can be used simultaneously to detect and distinguish between biomolecules based on the atomic weight of the metal ion.  One having ordinary skill in the art would recognize that 
With respect to claims 19 and 20, Levy teaches the peptide is an antibody and the labeling moiety linked to the antibody indirectly through a linking moiety (photocleavable linker, par. 28) that is a polymer (par. 42).
With respect to claims 22-25 and 27, Levy teaches determining information corresponding to an abundance of first and second target biological molecules at different locations in the tissue sample corresponding to multiple locations of interest (visualization of the proteins at each of the different locations provides information in determining the abundance of the different biological molecules by securing information on both expression level and cellular position, par. 3 and 26-28) that correspond to different groups or different types of cells in the tissue sample (different types and groups of cells are spatially located in intact tissue, par. 10-12), wherein each of the multiple locations of interest is less than the entire tissue sample (each of the locations having a tag is considered a location of interest and is less than the entire tissue sample, par. 3 and 28).
With respect to claim 26, Levy teaches the sample is a fresh-frozen tissue sample (par. 17).
With respect to claim 30, Levy teaches the mass analysis is a spatially resolved mass analysis of the detection moiety (visualization by imaging mass spectroscopy using MALDI TOF MS, par. 26 and 28).

Response to Arguments
Applicant’s arguments filed 4 November 2020, with respect to the rejection(s) of the pending claim(s) have been fully considered.  Applicant’s arguments are persuasive to overcome the new matter rejection under 35 USC 112a.  
Applicant’s arguments regarding Hong not being available as prior art have been considered but they are not persuasive.  The provisional application 61/321124 does not provide the support argued by Applicant and Hong is therefore available as prior art under 35 USC 102(e).  Therefore, the rejection has been withdrawn.  
Applicant's arguments regarding the rejection of the claims over Levy, Meares and Liu have been fully considered but they are not persuasive.  Applicant argues that Meares teaches a complex between a metal ion and a chelating agent comprising a functional group capable of forming a linkage, wherein the functional group reacts with an oxidized site on a biomolecule and does not teach antibodies as functional groups.  Applicant argues that the functional groups of Meares are used to selectively bind to oxidized sites in target biomolecules, which an antibody would not be capable of doing.  Applicant then argues that modifying Meares with an antibody would render the chelated metal unsuitable for Meares’ intended purpose of selectively binding to oxidized sites. 
Applicant’s arguments have been considered, but are not persuasive to overcome the rejection of record because Applicant’s argument does not address the obviousness rejection of record.  The obviousness rejection of record relies on Levy for teaching an antibody that binds to a target protein.  Meares is relied upon only for teaching a chelated metal that may be detected via MALDI-TOF.  The rejection of 
Similarly to Meares, Applicant argues that Liu teaches a chelated metal attached to a peptide that labels primary amines in all peptide classes, but is not linked to an antibody.  Applicant argues that one having ordinary skill in the art would not have conjugated the chelated metal of Liu to an antibody for peptide binding.
Applicant’s argument has been considered, but is not persuasive to overcome the rejection of record because Applicant’s arguments do not address the rejection of record.  The combination of references of the rejection of record does not suggest including an antibody in the method of Liu to bind to the peptides.  The rejection of record relies on Levy for teaching an antibody attached to a mass label that is compatible with MALDI-TOF detection.  Liu is relied on only for teaching that a chelated ion used in MALDI-TOF detection, which would include those taught by Meares, is capable of attachment to a peptide.  Therefore Liu provides a reasonable expectation of success in linking a chelated metal to a peptide, which would include the antibody of Levy.  
In conclusion, the rejection of record does not suggest including an antibody in the methods of Meares or Liu for the purposes of reacting an antibody with an oxidized site or labeling primary amines in all peptide classes as argued by applicant.  Instead, 

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933.  The examiner can normally be reached on M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MELANIE BROWN/Primary Examiner, Art Unit 1641